DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 5, 7-10, 12, 14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wi, KR 10-0785164 in view of Okumura, US 6,267,074 and Zheng et al., US 2003/0066486.
Wi discloses the invention substantially as claimed including a chamber top for a processing chamber 10, comprising, a first plasma source 38 oriented horizontally over the chamber top, having an enclosed tubular ring shape and comprising a plurality of inlets 37 disposed on an upper portion of the plasma source; a first plurality of ferrites 32 encircling the first plasma source, a first primary winding 33 disposed around an outer circumference of the first plasma source such that the first primary winding pass through the first plurality of ferrites; and a plurality of outlets disposed on a lower portion of the enclosed tubular ring shapes of the plasma source (outlets of the plasma sources connecting to 13), and each of the plurality of outlets is defined by a discrete orifice with a diameter, the plurality of outlets being oriented between adjacent ones of the first plurality of ferrites, such that the plurality of outlets are disposed along a circular path along the lower portion of the first plasma source; wherein each of the first plurality of ferrites respectively encircle the first plasma source at discrete cross-sections, and at each discrete section a respective ferrite includes a bottom region, side regions and a top region; and said plurality of outlets are configured to connect the first plasma source to process outlet ports 13 of the chamber top for providing paths into the processing chamber (see, for example, figs. 8-10, and their descriptions).
Wi does not expressly disclose a second plasma source as claimed.  Okumura discloses a chamber top 11 for a processing chamber, comprising a first plasma source (inner source 21) oriented horizontally over the chamber top; and a second plasma source (outer source 21) oriented horizontally over the chamber top, the first and second plasma sources having a ring shape, and wherein the second plasma source is arranged concentrically around the first plasma source (see, for example, figs. 1-5, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Wi as to comprise a second plasma source oriented horizontally over the chamber top and arranged concentrically around the first plasma source, because such configuration is known and used in the art as a suitable configuration to effectively and efficiently generate uniform plasma and enhance plasma density.  It should be noted that the second plasma source of the apparatus of Wi modified by Okumura would have an enclosed tubular ring shape, would comprise: a) a plurality of inlets disposed on an upper portion of the plasma source, b) a second plurality of ferrites encircling the second plasma source, wherein each of the second plurality of ferrites encircle the second plasma source at discrete cross-sections, and at each discrete section a respective ferrite includes a bottom region, side regions and a top region, c) a second primary winding disposed around an outer circumference of the second plasma source, such that the second primary winding pass through the second plurality of ferrites, and d) a plurality of outlets disposed on a lower portion of the plasma source, each of the plurality of outlets is defined by a discrete orifice with a diameter, the plurality of outlets being oriented between adjacent ones of the second plurality of ferrites, such that the plurality of outlets are disposed along a circular path along the lower portion of the second plasma source, and said plurality of outlets are configured to connect the second plasma source to process outlet ports of the chamber top for providing paths into the processing chamber.
Wi does not expressly disclose wherein the plurality of outlets of the plasma source are substantially aligned with the plurality of inlets of the plasma source. Okumura further discloses that the plasma sources comprise a plurality of inlets 23 disposed on an upper portion of the first and second plasma sources, and a plurality of outlets disposed on a lower portion of an enclosed tubular ring shape of the first and second plasma sources (outlets of the plasma sources connecting to outlets 14), wherein the plurality of outlets of the first and second plasma sources are substantially aligned with the plurality of inlets 23 of the first and second plasma sources; (see, for example, figs. 1-5, and their descriptions). Additionally, Zheng et al. discloses a plasma source 300 that comprise an inlet 325 disposed on an upper portion of the plasma source, and an outlet 330 disposed on a lower portion of an enclosed tubular plasma source, wherein the outlet 330 of the plasma source is substantially aligned with the inlet 325 of the plasma source; (see, for example, figs. 3A, 4A, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Wi so that the plurality of outlets of the plasma sources are substantially aligned with the plurality of inlets of the plasma sources because such configuration is known and used in the art as a suitable configuration for effectively and efficiently flowing plasma gas to and from a plasma source.  Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to optimize the location of the gas inlets and/or gas outlets during routine experimentation depending upon, for example, the desired plasma flow, and such limitation would not lend patentability to the instant application absent the showing of unexpected results. It should be noted that in the apparatus of Wi modified by Okumura, the plurality of outlets of the first and second plasma sources are substantially aligned with the plurality of inlets of the first and second plasma sources. 
With respect to claims 2, 5, 8-10, 12, 14, 16, 18-20, it should be noted that in the apparatus of Wi modified by Okumura: a) each of the first and second plurality of ferrites are substantially evenly spaced apart with respect to each other; b) the bottom region of each ferrite is disposed adjacent to a bottom surface of a respective one of the first and second plasma sources, the side regions of each ferrite is disposed adjacent to side surfaces of the respective one of the first and second plasma sources, the top region of each ferrite is disposed adjacent to a top surface of the respective one of the first and second plasma sources; wherein the chamber top is connected to chamber walls of the processing chamber, the processing chamber includes a substrate support 11 that is disposed in the processing chamber and below the chamber top; wherein the plurality of inlets are interfaced with one or more processing gases to form a plasma in the respective plasma sources; and wherein at least a portion of the plurality outlets are coupled to a ground potential.
Concerning claims 7 and 17, Okumura further discloses that each of the first and second plasma sources respectively comprise first and second primary windings 24, that are coupled to a primary current source 32 that is controlled by a controller. Also, it should be noted that as broadly claimed “a controller” can be an operator that turns the power on/off.  Furthermore, Okumura teaches controlling the RF power (increasing/decreasing the power) in order to control the plasma density, in for example, col. 12, line 7 to col. 13-line 23, and further discloses that the power adjustment can be performed automatically (col. 13, lines 19-20).  Additionally, the provision of mechanical or automated means to replace manual activity has been held to have been obvious. Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Wi as to control the current supplied to the first and second primary windings with a controller because such means is known and used in the art as a suitable means for effectively, efficiently, precisely and automatically control a RF power source and the current supplied by RF power source. 

Claims 11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wi, KR 10-0785164 in view of Okumura, US 6,267,074, and Zheng et al., US 2003/0066486, as applied to claims 1-2, 5, 7-10, 12, 14, and 16-20 above, and further in view of Jeon et al., US 2010/0065215.
Wi, Okumura and Zheng et al. are applied as above. It would have been obvious to one having ordinary skill in the art at the time the invention was made to couple each primary winding to a respective primary current source because such configuration is well known in the art as a suitable configuration to effectively, efficiently and independently control the power supply and thereby, control/optimize the plasma density/characteristics.  This notwithstanding, Jeon et al. discloses an apparatus comprising first and second primary windings 25a/25b, wherein each of the first and a second primary windings are coupled to a respective primary current source 26a/26b (see, for example, fig. 1, and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to couple each primary winding to a respective primary current source because such configuration is well known in the art as a suitable configuration to effectively, efficiently and independently control the power supplied to each plasma source and thereby, control/optimize the plasma density/characteristics of the method perform within the apparatus.  

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that Okumura teaches a lower slot instead of a discrete orifice. In response to applicant's arguments against the Okumura references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the primary reference of Wi already discloses and is relied upon to show this limitation. As stated in the above rejection, the primary reference of Wi discloses a plurality of outlets (outlets of the plasma sources connecting to 13) disposed on the lower portion of the enclosed tubular ring shapes of the plasma source, and wherein the plurality of outlets are defined by a discrete orifice with a diameter. 
Applicant argues that Wi provides an offset from the inlet to the chamber 38 to outlet 36, and therefore, does not disclose wherein the plurality of outlets of the plasma sources are substantially aligned with the plurality of inlets of the plasma sources. In response to applicant's arguments against the Wi reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the secondary reference of Okumura is relied upon for its teaching of a plasma source having a plurality of inlets 23 substantially aligned with an outlet (outlets of the plasma sources connecting to outlets 14). It is noted that applicant argues that the outlet in the apparatus of Okumura has a slot shape instead of an orifice shape. However, the examiner respectfully contends that Okumura still discloses that the plasma source outlet is align with the plasma source inlet, even if the outlet has the shape of a slot. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Okumura suggest aligning a plasma source inlet with a plasma source outlet. Additionally, as stated in the above rejection, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to optimize the location of the gas inlets and/or gas outlets during routine experimentation depending upon, for example, the desired plasma flow, and such limitation would not lend patentability to the instant application absent the showing of unexpected results. Furthermore, it is respectfully contended that the newly cited reference of Zheng et al. discloses a plasma source 300 that comprise an inlet 325 disposed on an upper portion of the plasma source, and an outlet 330 disposed on a lower portion of an enclosed tubular plasma source, wherein the outlet 330 of the plasma source is substantially aligned with the inlet 325 of the plasma source (see, for example, figs. 3A, 4A, and their descriptions). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox et al. (US 2002/0157793), Tabuchi et al. (US 2001/0006093) and Liu et al. (US 2001/0002584) are cited for their teachings of a plasma source that comprise an inlet disposed on an upper portion of the plasma source, and an outlet disposed on a lower portion of an enclosed tubular plasma source, wherein the outlet of the plasma source is substantially aligned with the inlet of the plasma source
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



September 28, 2022